EXHIBIT 99.1 T 604.682.3701 F 604.682.3600 Suite 900, 570 Granville Street ir@avino.com Vancouver, BC V6C 3P1 www.avino.com May 14, 2012 NYSE - AMEX: ASM TSX-V: ASM Berlin & FSE: GV6 AVINO UPDATES PROGRESS AT SAN GONZALO Avino Silver & Gold Mines Ltd. (“Avino” or “The Company”) is pleased to provide the following update on the progress made at its San Gonzalo Mine located 82 KM NE of Durango, Mexico. The decline to the fourth level is nearly complete with only 79 m remaining until level four is reached.A 40 m cross cut will then be driven to access the San Gonzalo vein on the fourth level.Avino will then drift along the vein and collect channel samples.We expect to be in the vein on level 4 by July.Please see the map on Avino’s website for details. On the third level, Avino has drifted 94.9 m to the North West and 124.89 m to the South East along the vein; sampling and assay results from along the vein are as follows. Area Strike Length (m) Vein Average Width (m) Individual Sample Width Gold (g/t) Silver (g/t) Lead (%) Zinc (%) Copper (%) Including: L-60W L-62W 0. 0556 Including: L-51W L-54W 1 L-55W L-57W L-58W 34 North West Including: L-41W of Cross Cut L-44W L-45W 42 Including: L-20W L-22W L-24W L-27W 51 Including: L-16W Including: L-12W 58 Including: L-6W L-7W 1 90 Including: L-6E Including: L-12E L-14E L-17E L-20E L-21E L-23E South East of Cross Cut 34 Including: L-31E L-32E L-33E L-34E L-38E L-39E L-41E 1 L-42E L-43E 6 72 44 The remaining 47.6 m of vein is still of mineable-width but grades are low (see website) Stope development has started on the third level on the 172.15 m length of vein.Raises have been completed to join level three stopes to level two.Average width of the vein shown above are calculated from 3 to 6 channel samples collected from one metre spaced lines across the vein and surrounding wall rock. Samples were shipped to Inspectorate labs for analysis for Au, Ag, AS, Bi, Cu, Mo, Pb, Sb, Zn and Hg. Samples were crushed and ground in Durango with pulps assayed in Reno, NV using fire assay and AA finish for gold, four acid digestion and AA for most silver with fire assay and gravimetric finish for very high silver, Aqua Regia digestion and ICP for base metals. The project is under the supervision of Chris Sampson, P.Eng, BSc, ARSM Avino Consultant, who is a qualified person within the context of National Instrument 43-101 and has prepared and approved the technical data in this news release Founded in 1968, Avino's mission is to create shareholder value through profitable organic growth at the historic Avino property near Durango, Mexico. We are committed to managing all business activities in an environmentally responsible and cost-effective manner, while contributing to the well-being of the community in which we operate. Our primary goal is to become a significant low cost primary silver producer. Our specific objectives are to achieve full time commercial production as soon as possible, expand resources, reserves and the mines output as well as to identify, explore and develop new targets on the property. ON BEHALF OF THE BOARD “David Wolfin” David Wolfin President & CEO Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release. This release contains statements that are forward-looking statements and are subject to various risks and uncertainties concerning the specific factors disclosed under the heading “Risk Factors” and elsewhere in the Company’s periodic filings with Canadian securities regulators. Such information contained herein represents management’s best judgment as of the date hereof based on information currently available. The Company does not assume the obligation to update any forward-looking statement. 2
